On August 26, 1912, Kathryn A. Yost and John F. Yost, her husband, made, executed and delivered to Dr. Joh Havelaar their promissory note for $1,000 due on August 26, 1915, and at the same time, to secure the payment thereof, made, executed and delivered a real estate mortgage covering certain real property standing in the name of Kathryn A. Yost, situated in the city of Moscow, Latah county, which mortgage was duly recorded in Latah county. The note and mortgage were subsequently assigned to respondent and cross-appellant. On October 3, 1920, Kathryn A. Yost died intestate, leaving surviving her her husband, John F. Yost, and two sons, Herbert K. Yost and Leonard J. Yost. On November 18, 1920, John F. Yost filed an application in the probate court of Latah county, asking that he be appointed administrator of the estate of his deceased wife and letters of administration were thereafter issued to him. Subsequently probate proceedings were had and decree of distribution was made and entered by the probate court on July 27, 1921, wherein and whereby the real property of the estate was distributedin toto to John F. Yost, apparently upon the assumption that the same was community property and not the separate property of the deceased wife. On March 4, 1922, an action was commenced by respondent and cross-appellant to foreclose its mortgage, appellants and cross-respondent being made parties defendant. Service of summons was duly had upon John F. Yost and Leonard J. Yost and *Page 492 
upon their failure to appear and answer within the statutory time, on June 28, 1922, their default was entered. On or about June 27, 1922, summons was served upon Herbert K. Yost, a minor, and on June 28, 1922, upon application of respondent and cross-appellant, G.G. Pickett, Esq., was appointed guardianad litem for such minor. On the same day Pickett, as such guardian ad litem, filed an answer to the complaint denying each and every material allegation thereof but made no appearance at the trial and introduced no evidence on behalf of said minor. Decree of foreclosure was entered on June 28, 1922, and the property was sold by the sheriff of Latah county on August 4, 1922, respondent and cross-appellant becoming the purchaser at foreclosure sale. On October 7, 1922, John F. Yost and Leonard J. Yost served and filed a motion to set aside their defaults and vacate the judgment, which motion was supported by affidavits and also based upon the records and files in the case. Upon a hearing had, the trial court denied the motion. On October 7, 1922, a motion was made by Herbert. K. Yost, by and through his guardian ad litem to vacate and set aside the judgment, such motion being supported by the affidavit of the guardian and the ward. This motion was sustained by the court and an order was made vacating the judgment as to the minor and permitting his answer to be filed. From the order entered denying the motion of John F. Yost and Leonard J. Yost appellants and cross-respondents appeal. From the order sustaining the motion of Herbert K. Yost, respondent and cross-appellant appeals.
This proceeding is brought under the provisions of C. S., sec. 6726, which provides, among other things, that:
". . . . The court may likewise, in its discretion, after notice to the adverse party. . . . relieve a party, or his legal representative, from a judgment, order or other proceeding taken against him through his mistake, inadvertence, surprise or excusable neglect; . . . ."
The rule is well settled in this jurisdiction that an application to vacate and set aside a judgment is entrusted to the *Page 493 
sound discretion of the trial court and its ruling will not be disturbed unless such discretion has been abused. (FranklinCounty v. Bannock County, 28 Idaho 653, 156 P. 108; Leonard v.Brady, 27 Idaho 78, 147 P. 284; Domer v. Stone, 27 Idaho 279,149 P. 505; Neustel v. Spokane International Ry. Co., 27 Idaho 367,149 P. 462; Richards v. Richards, 24 Idaho 87,132 Pac. 576; Green v. Kandle, 20 Idaho 190, 118 P. 90; Culverv. Mountain Home Electric Co., 17 Idaho 669, 107 P. 65; Petersv. Walker, 37 Idaho 195, 215 P. 845; Atwood v. Northern Pac.Ry. Co., 37 Idaho 554, 217 P. 600.) No good purpose could be served by incorporating in this opinion the substance of the affidavits filed in support of and in opposition to the motion to vacate the default and set aside the judgment entered against John F. Yost and Leonard J. Yost. We have carefully considered these affidavits and have reached the conclusion that the court did not abuse its discretion in denying the motion of these two appellants and cross-respondents.
As we view it, we are not called upon to determine the validity of the decree of distribution. If the property was the separate property of the deceased wife, under the provisions of C. S., sec. 7793, subd. 1, one-third would go to the husband and one-third to each of the sons. If it was community property and the wife died intestate, under the provisions of C. S., sec. 7803, the entire estate would go to the surviving spouse and no administration of the estate would be necessary. Coming now to the action of the court in the matter of granting the motion to set aside and vacate the judgment as to Herbert K. Yost, the record discloses that the answer signed by Pickett, his guardian ad litem, was prepared by the attorneys for respondent and cross-appellant and delivered to Pickett for his signature and was thereafter filed with the clerk. The attorney for the minor sets forth in his affidavit, among other things, that he was not informed of all of the facts and had no conversation with the minor or with his natural guardian, his father, but simply acted pro forma, being under the impression that there was no contest, and no doubt labored under *Page 494 
the honest belief that the answer so prepared was being filed simply for the purpose of clearing the record title to the property; that certain facts have come to his knowledge since the filing of the answer by which he is informed and believes that his ward had and has a valid, material and subsisting defense to the action which was not called to the attention of the court, and that the court entered judgment under a misapprehension of the true facts in the case. Upon the hearing of the motion to vacate and set aside the judgment the trial court had before it the showing made on behalf of the minor and was familiar with all of the facts and circumstances surrounding the entry of the decree of foreclosure and we do not feel, from an examination of the record, that we would be justified in holding that it abused its discretion or acted arbitrarily in vacating and setting aside the judgment as to the minor and permitting his answer to be filed, as was done in this case. (Daly v. Okamura (Ariz.), 213 P. 389.)
From what has been said it follows that the order of the court refusing to vacate the default and set aside the judgment as to John F. Yost and Leonard J. Yost and the order vacating and setting aside the judgment as to Herbert K. Yost must be affirmed, and it is so ordered. No costs are allowed.
McCarthy, C.J., and William A. Lee, J., and Johnson, District Judge, concur.
Wm. E. Lee, J., being disqualified, took no part. *Page 495